       Case 1:20-cv-00469-SWS-MLC Document 1 Filed 05/15/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


MESA VIEW FAMILY CHURCH,

       Plaintiff,
v.

BROTHERHOOD MUTUAL INSURANCE COMPANY, LLC,

       Defendant.



                                NOTICE OF REMOVAL

       Brotherhood Mutual Insurance Company (Brotherhood), improperly named herein

as “Brotherhood Mutual Insurance Company, LLC”, by and through its attorneys, Riley,

Shane & Keller, P.A. (Courtenay L. Keller), hereby gives notice of removal of this matter

to the United States District Court for the District of New Mexico. In support, Brotherhood

states the following:

       1.     Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Brotherhood hereby gives

notice of removal of all counts and claims asserted by Plaintiff in the civil action filed in

the Thirteenth Judicial District, County of Valencia, State of New Mexico, styled: Mesa

View Family Church vs. Brotherhood Mutual Insurance Company, LLC; Thirteenth

Judicial District Cause No. D-1314-CV-2020-00287. Pursuant to 28 U.S.C. § 1446(a),

copies of all process, pleadings, and orders served to date are attached hereto as Exhibit

“A”.
      Case 1:20-cv-00469-SWS-MLC Document 1 Filed 05/15/20 Page 2 of 4




       2.     Plaintiff’s Complaint for Bad Faith, Breach of Contract, and Violations of

the Unfair Claims Practices Act and the Unfair Trade Practices Act (Complaint) was filed

in the Thirteenth Judicial District Court on March 6, 2020. See Exhibit “A1”. Pursuant to

NMSA 1978, §§ 59A-5-31 and 59A-5-32, the State of New Mexico Office of the

Superintendent of Insurance accepted service of the summons and Complaint on behalf of

Brotherhood on April 16, 2020 and mailed it to Brotherhood that same day via certified

mail (# 7018 1830 0000 6972 7821); the summons and Complaint were received by

Brotherhood on April 21, 2020. See Exhibit “A2”. Therefore, this Notice of Removal is

timely filed under 28 U.S.C. § 1446 (b)(1) (providing a notice of removal “shall be filed

within 30 days after the receipt by the defendant, through service or otherwise, of a copy

of the initial pleading setting forth the claim for relief upon which such action or proceeding

is based . . . .”); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

348, 119 S.Ct. 1322, 1325 (1999) (holding that 30–day removal period began to run when

defendant was formally served by certified mail).

       3.     This is an action of a civil nature in which the United States District Court

has diversity jurisdiction pursuant to 28 U.S.C. § 1332 (a) because there is complete

diversity of citizenship between Plaintiff and Defendant, and the amount in controversy

exceeds $75,000.00.

       4.     Brotherhood is a non-resident insurance company and an Indiana

corporation. Plaintiff Mesa View Family Church (Mesa View) is, upon information and




                                              2
       Case 1:20-cv-00469-SWS-MLC Document 1 Filed 05/15/20 Page 3 of 4




belief, a domestic nonprofit corporation located in the City of Los Lunas, Valencia County,

New Mexico. See Exhibit “A1” (Complaint) at ¶ 1.

        5.       A reasonable estimate of the amount that will be put at issue in the course of

the litigation is in excess of $75,000.00,1 exclusive of interest and costs.

        6.       This case involves an actual controversy between the parties regarding their

respective rights and obligations under the applicable insurance policy. See generally

Exhibit “A1”. Plaintiff claims entitlement to policy benefits in excess of $320,000. See

Exhibits B-1 and B-2.

        7.       Pursuant to 28 U.S.C. § 1446 (d), written notice of removal has been given

to all adverse parties and a copy of this Notice of Removal has been filed with the Clerk of

the Thirteenth Judicial District Court, County of Valencia, State of New Mexico.

                                          Respectfully submitted,

                                          RILEY, SHANE & KELLER, P.A.

                                          By: /s/ electronically filed by Courtenay L. Keller
                                             COURTENAY L. KELLER
                                             3880 Osuna Road NE
                                             Albuquerque, NM 87109
                                             (505) 883-5030
                                             ckeller@rsk-law.com
                                             Attorneys for Defendant Brotherhood
                                             Mutual Insurance Company

        1
            See Laughlin v. Kmart Corp., 50 F.3d 871, 873 (1995); see also Frederick v. Farmers
Underwriters Ins. Co., 683 F.3d 1242, 1254 (10th Cir. 2012); and Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S.Ct. 547, 554 (2014) (holding “a defendant’s notice of removal need include only a plausible
allegation that the amount in controversy exceeds the jurisdictional threshold. . . [e]vidence establishing the
amount is required by § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the
defendant’s allegation”).


                                                      3
      Case 1:20-cv-00469-SWS-MLC Document 1 Filed 05/15/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of May, 2020, a copy of the
foregoing was electronically filed through the CM/ECF system, which caused participating
CM/ECF counsel to be served with same by electronic means, and was emailed on the
same day to the following counsel of record:

David M. Houliston
Law Offices of David M. Houliston
7500 Jefferson St. NE, Suite 106
Albuquerque, NM 87109
(505) 247-1223
david@houlistonlaw.com
Attorneys for Plaintiff

By: /s/ electronically filed by Courtenay L. Keller
        COURTENAY L. KELLER




                                             4
